Citation Nr: 0925498	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-32 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1943 to 
January 1946, including combat service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and June 2007 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the Veteran's claim 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
further development is necessary prior to the disposition of 
the Veteran's TDIU claim.

At the outset, the Board notes that TDIU may be assigned 
where the schedular rating is less than total, as in this 
case, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, and consideration is given to the 
Veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

In this case, the record reflects that the Veteran is 
service-connected for peripheral neuropathy of the left and 
right foot (claimed as residuals of frozen feet), with each 
foot rated as 30 percent disabling.  Those disabilities have 
a combined rating of 60 percent, considering the bilateral 
factor.  Moreover, as the Veteran's peripheral neuropathy 
affects both lower extremities, it may be considered as a 
single disability, for the purpose of the 60 percent rating.  
Thus, the Veteran satisfies the threshold minimum percentage 
rating standards for individual unemployability benefits 
under 38 C.F.R. § 4.16(a).  The issue then is whether his 
service-connected disability precludes him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a 'living 
wage').  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
Board believes that an additional VA examination will be 
helpful in resolving this question.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the Board recognizes 
that the Veteran was previously afforded a VA examination in 
May 2007 to address the severity of his service-connected 
peripheral neuropathy of the left and right foot.  At that 
time, the VA examiner found that the Veteran's current 
impairment was due primarily to osteoarthritis in his right 
ankle and bilateral feet, which interfered with his ability 
to ambulate but did not preclude him from obtaining and 
maintaining sedentary employment.  Significantly, however, 
the VA examiner expressly acknowledged that his opinion was 
not based on a review of the Veteran's claims folder.  To 
ensure a thorough examination and evaluation, the Veteran's 
service-connected disabilities must be viewed in relation to 
its history.  38 C.F.R. § 4.1 (2008).

Additionally, the Board notes that, following his May 2007 VA 
examination, the Veteran and his representative submitted 
statements indicating that the VA examiner had not considered 
the effects of the Veteran's service-connected peripheral 
neuropathy of the left and right foot "in the context of his 
employment and education."  In this regard, the Veteran 
noted that he had worked for 54 years as an insurance agent, 
an occupation that required him to constantly be on his feet.  
He further contended that, because he was not trained for any 
occupation that did not require him to be frequently "mobile 
and ambulatory," his service-connected disability rendered 
him unemployable.  

In view of the foregoing, the Board finds that VA must obtain 
a medical opinion to determine whether, based on a review of 
the Veteran's claims folder, including his most recent 
statements regarding his inability to obtain or maintain 
gainful sedentary employment, it is at least as likely as not 
that the Veteran's service-connected peripheral neuropathy of 
the left and right foot renders him unable to secure or 
follow a substantially gainful occupation.  Soliciting such 
an opinion is necessary to adjudicate this claim.  Thus, the 
Board has no discretion and must remand this matter to afford 
the Veteran a VA examination, the report of which must 
address the above inquiry.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

A remand is also necessary to obtain outstanding VA medical 
records.  The record reflects that during January and 
February 2007 visits to the VA Outpatient Clinic in Fort 
Myers, Florida, the Veteran was treated for his service-
connected residuals of frozen feet as well as multiple 
nonservice-connected disabilities.  He was scheduled to 
return to the clinic for follow-up treatment in March 2007.  
However, no VA medical records dated since February 2007 have 
yet been associated with the claims folder.  Because it 
appears that there are outstanding VA medical records dated 
after February 2007 that may contain information pertinent to 
his claim, those records are relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.) 

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Outpatient Clinic in Fort Myers, Florida, 
dated from March 2007 to the present.  

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination to evaluate the impact of his 
service-connected disabilities on his 
employability.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination and the review should 
be noted in the examination report.  The 
examiner should opine as to whether the 
Veteran's service-connected peripheral 
neuropathy of the left and right foot, 
without consideration of his non-service-
connected disabilities, renders him unable 
to secure or follow a substantially 
gainful occupation.  In rendering the 
opinion, the examiner should take into 
account the Veteran's recent statements 
that his occupation for 54 years required 
him to constantly be on his feet and that 
he is unable to obtain or maintain gainful 
sedentary employment.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow an appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

